DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-40 and 43-74 have been canceled.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is described herein,” etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is described herein” in line 1 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 42 and 75 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoller et al. US 2017/0049044 A1.
The applied reference has a common assignee and joint inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claims 41 and 75, Stoller et al. US 2017/0049044 A1 disclose a soil apparatus (Figs. 5-14; Para. [0084] regarding a seed firmer) comprising: 
a base portion (firmer body 520, Fig. 10) for engaging in soil of an agricultural field (a flexible portion 504 is preferably configured to resiliently press a firmer body 520 into the seed trench 38, Para. [0084]), and the base portion (firmer body 520) is adapted for connection (through flexible portion 504, Fig. 5) to an agricultural implement (mounting tabs 514, 515 releasably couple the flexible portion 504 to the firmer bracket 415, Para. [0084]); 
a window (lens 550, Fig. 10) in the base portion (firmer body 520);

seed trench 38, Para. [0084)), ii) above the window, and iii) below the window.
	Regarding Claim 42, Precision Planting '044 discloses the soil apparatus of claim 41 further comprising a neck portion (flexible portion 504, Fig. 5) connected to the base portion (firmer body 520), the neck portion (flexible portion 504) configured to attach to the agricultural
implement (mounting tabs 514, 515 releasably couple the flexible portion 504 to the firmer bracket 415, Para. [0084)). 

Allowable Subject Matter
Claims 76 and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 30, 2021